SANBQRN, Circuit Judge
(dissenting). In 1891 the complainant commenced to manufacture a roofing to which it applied the trade-name “Ruberoid.” Its officers and agents pronounce this word “ruber-oid.” Neither this word nor the word “rubberoid” had ever been used to designate or describe this or any other roofing at that time. In 1901 the complainant registered this word “ruberoid” as its trademark. It advertised and promoted the sale of its ruberoid until its sales in the year 1904 amounted to $950,000, its roofing was known, ordered, and sold throughout the United States and foreign countries by the name “ruberoid,” and that word had come to mean in the trade *984the complainant’s product.- That word indicated to the trade the origin and the ownership of the roofing. Thereupon the defendant in 1904 commenced to make and sell a similar roofing under the name of “Rubbero,” and the complainant’s sales decreased $8,000 in the territory where the latter article was sold, and nowhere else. The Circuit Court was of the opinion that the word “ruberoid” was á valid trademark, that the defendant infringed upon it and was guilty of unfair competition, and it enjoined the use of the word “rubbero” in competition with the complainant’s product. The findings and conclusion of the chancellor in cases of conflicting evidence prevail, 'unless it clearly appears that he has fallen into an efror of .law or a plain mistake of fact, and I find myself unable to concur in the view of the majority that the court below was guilty of either.
The striking similarity between the words “rubbero” and “ruberoid” the many dissimilar names open to the defendant, the long-established reputation and extensive sales of complainant’s “ruberoid,” the evident probability and the evidence of confusion of the trade by the use of the word “rubbero,” and the decrease of complainant’s sales after the defendant commenced to use it, leave no doubt in my mind that the court below was right in its conclusion that the purpose of the conception and use of the word “rubbero” by the defendant was to palm off byproduct as that of the complainant, and that it has been accomplishing its purpose. The arguments in support of the position that the defendant has the equitable right to palm off its roofing as the ruberoid roofing of the complainant by the use of the word “rubbero,” as I understand them, are substantially these: (1) That the word “ruberoid” is substantially identical with the word “rubberoid”; ’that the-word “rubberoid” is a public heritage, incapable of monopolization as a trade-mark; hence that the word “ruberoid” is so, and the defendant is entitled in equity to take the complainant’s trade in its ruberoid roofing by the use of the word “rubbero.” (2) That the word “ruberoid” is descriptive; that it cannot become a trade-mark; and hence the defendant may use the word “rubbero” to sell its goods as the ruberoid of the complainant. (3) That the word “ruberoid” is a generic term; and hence the defendant may use the word “rubbero” to-sell its goods as the ruberoid of the complainant. (4) That the defendant does not palm off its goods as the goods of the complainant by the simulation of the dress of complainant’s goods, or by any othermeans than the use of the word “rubbero”; and hence it should be permitted to use the word “rubbero.” (5) That if the defendant is enjoined from using the word “rubbero,” other manufacturers could not be logically permitted to call their products “rubber roofing” or “rubberoid roofing”; and hence the defendant should be permitted to use the word “rubbero” to take from the complainant its trade in ruberoid roofing. (6) That where a manufacturer of a patented product has made his trade-name the generic name of his manufacture during the term of’ his patent, as in Singer Mfg. Co. v. June Mfg. Co., 163 U. S. 169, 178, 186, 189, 201, 204, 16 Sup. Ct. 1002, 41 L. Ed. 118, and the “Castoriaj’ case (Centaur Company v. Heinsfurter, 84 Fed. 956, 28 C. C. A. 581), other manufacturers of the same product may use this generic name *985■on condition that they clearly make known to purchasers that it is not the manufacture of the original patentee; hence the defendant may use the word “rubbero” to sell its goods as the ruberoid of the complainant, notwithstanding the fact that the complainant’s manufacture was never patented, and the word “ruberoid” has always remained the designation of its particular product, and never became the generic name “rubber roofing.” Some of the reasons why these contentions have not proved persuasive to me are these:
1. When the complainant adopted the word “ruberoid” as its trademark in the year 1891, and before it taught the public and the trade by its advertisements and sales that this word meant its particular make of rubber roofing, this word “ruberoid” was not, in my opinion, substantially identical with, but was distinctive from, the word “rubberoid.” It was not pronounced and did not sound the same. “Ruber-oid” sounds as different 'from “rubberoid” as “ruble” from “rubble.” It was not spelled in the same way, and when written or printed it had a strikingly different appearance. There is no more striking method of differentiating words than by changing the spelling. Witness “uneeda” in contrast with “youneeda.” The absence of a single letter destroys the identity and the similarity of appearance and signification of many words. “Tough” is not “trough”; “cow” is not “crow”; “rob” is not “robe”; “robin” is not “robbin”; “robing” is not “robbing”; “ruble” is not “rubble”; and “ruberoid” is not “rubberoid.” The root of “ruberoid” is “rubere,-” to be red, and some of its derivatives are “rubify,” “rubific,” “rubescent,” “rubicund,” “rabidity.” The root of “rubberoid” is “rub,” to apply pressure with motion. ■Caoutchouc acquired the name “rubber” because it was first used to erase pencil marks by rubbing. “Ruberoid” did not have, and never has had, the same meaning as “rubberoid.” The generic name of the product of the complainant, of that of the defendant, and of those of more than 30 other manufacturers, is “rubber roofing.” Some of the trade-marks of the products of specific manufacturers of this rubber roofing are “Ruberoid,” “Paroid,” “Indruroid,” “Lasticite,” “Perfection,” “Galvanized,” “Original.” The evidence in the record in hand is clear and uncontradicted that the word “ruberoid” signified nothing to those who first saw and heard it until the complainant taught the trade that it meant its specific manufacture of rubber roofing, and that this word has never become the generic name of such roofing, which has always continued to be rubber roofing; nor has it ever signified anything but the origin and ownership of the complainant’s particular product. The evidence is also undisputed that the word “rubberoid” has never signified any kind of rubber roofing. Its definition in the Century Dictionary is “a trade-name for an imitation of hard rubber,” and it has signified solid articles, like the handles of knives and forks, but never felt saturated with the residuum of animal fats, or any other soft or flexible roofing.
The facts of this case, therefore, neither prove nor indicate to my mind that the complainant sought to appropriate the exclusive or any use of the word “rubberoid” by its adoption of the word “ruberoid” as its trade-mark, and they equally fail to show, in my opinion, that a *986public right in “rubberoid” and a private right in “ruberoid” may not lawfully coexist. On the other hand, they seem to me to show conclusively that, if the word “rubberoid” was a public heritage and incapable of monopolization, the word “ruberoid” was not of that character, but was a fanciful term, coined by the complainant, and its ap■propriation and use as a trade-mark in no way impinged upon the free use by the public of the word “rubberoid,” and this because the former word nevei had the same sound, nor the same spelling, nor the same appearance, nor the same meaning, as the latter, but was a new and fanciful term, coined and used to mark a particular product, which has never yet fallen within the meaning of the word “rubberoid.” Moreover, the defendant does not use the word “rubberoid,” and the question here is, not whether it may avail itself of the common heritage in that word and its meaning, but whether or not it has a right to coin and use the fanciful word “rubbero” to palm off its goods as those of the complainant — a right which is superior in equity to the right of the complainant to enjoin and prevent .the perpetration of such a wrong.
2. Is the defendant entitled to the use of the word “rubbero” to sell its goods as the ruberoid of the complainant because the word “ruberoid” is descriptive, and for that reason not subject to monopolization as a trade-mark? The question is not whether or not the word “ruberoid” described the complainant’s roofing in 1904, when the defendant sought to appropriate its trade by the use of the word “rubbero,” nor is it whether or not this word “ruberoid” describes the complainant’s product now, but it is whether or not it so clearly described it, or its qualities, or its characteristics, at thq time it was first adopted, that it would have been recognized at that time by men of ordinary experience in the trade upon seeing or hearing the word for the first time. Wellcome v. Thompson & Capper, 1 L. R. Chan. Div. [1904]. 736; 742, 749, 750, 754; Keasbey v. Chemical Works, 142 N. Y. 467, 471, 474, 475, 476, 37 N. E. 476, 40 Am. St. Rep. 623.
Again, words are disqualified for trade-marks only when they are so accurately descriptive of the qualities, ingredients, and characteristics of the articles that the latter would be recognized by men of ordinary 'intelligence upon seeing or hearing the words when first applied. Keasbey v. Chemical Works, 142 N. Y. 467, 37 N. E. 476, 40 Am. St. Rep. 623r Of this nature are the words adjudicated in the cases cited by the majority — “Lackawanna” as a description of the valley of that name, whence Lackawanna coal was derived (Canal Company v. Clark, 13 Wall. 311, 323, 20 L. Ed. 581); “Goodyear Rubber,” used after; as the Supreme Court said, these words had become “terms descriptive of well-known classes of goods produced by the process known as Goodyear’s invention” (Goodyear Co. v. Goodyear Rubber Company, 128 U. S. 598, 602, 9 Sup. Ct. 166, 32 L. Ed. 535); “Iron Bitters,” in a case in which the word “iron” was accurately descriptive of the distinctive ingredient of the bitters (Brown Chemical Company v. Meyer, 139 U. S. 540, 11 Sup. Ct. 625, 35 L. Ed. 247).
But words which are merely suggestive of the qualities, ingredients, or characteristics of the articles to which they are applied, but do not *987so accurately describe them that men of ordinary intelligence would have recognized them upon seeing or hearing the words when first applied, constitute valid trade-marks. Thus “tabloid” is a good trademark, although it suggests a similarity to “tablet” and “table,” and it was applied to a troche in the form of a tablet. Wellcome v. Thompson & Capper, 1 L. R. Chancery Division [1904] 736, 744. The argument was urged in that case that, when “tabloid” was first used, the words “tabella,” “table,” and “tablet” were in common use, that the suffix “oid” meant “like,” or “allied to,” or “in the form of”; and hence that “tabloid” described an article like a table or a tablet. But the test applied by the judges was, did the word “tabloid” really intelligibly describe the thing sold under that name when it was first applied to it in the year 1884? They held that it did not and sustained the trade-mark. Byrne, J., at page 744 said:
“I come to the conclusion that in March, 1884, the word was not ‘really intelligibly describing the thing sold,’ which is the way in which Lindley, L. J., in *Bovril’ Case (1) [1896] 2 Ch. 607, puts the form of direction to the Jury. I agree that there is a suggestion or atmosphere of description about the word as then used, but I do not think that it can be said to have been other than a ‘fancy word’ as applied to goods in the class to which it was registered.”
“Bromo-Caifeine,” applied to a medicinal preparation composed of caffeine, bromide of potassium, and other ingredients, is a good trademark, although “caffeine” was a well-known article and “bromo” certainly suggested a bromide much more clearly that “ruberoid” suggested rubber. Keasbey v. Brooklyn Chemical Works, 142 N. Y. 467, 471, 474, 475, 476, 37 N. E. 476, 40 Am. St. Rep. 623. The opinion in tliat case was written by Judge Peckham, now Mr. Justice Peckham of the Supreme Court, and he stated and applied the rule that a word, though suggestive of form, character, or quality, was not disqualified for a trade-mark unless it described the article when it was first applied to it, so that its character, qualities, or ingredients would be recognized by a man of ordinary intelligence at that time upon seeing or hearing the word. Caffeine was a well-known article, and the decision turned on the word “Bromo.” Judge Peckham said:
“The word could only be said to inform one of the fact that bromine or some kind of bromide had entered into and formed part of the compound, but upon the question whether it was bromine, or one of the many different kinds of bromides, the word ‘Bromo’ would give no knowledge whatever. A name which furnishes no information on this point cannot be said to bo so far descriptive in its nature as to prevent its adoption as a trade-mark, so far as this question is concerned.”
“Cottolene,” applied to a substance composed of cotton seed oil and the product of beef fat, may be monopolized as a trade-mark. Why may not “ruberoid,” applied to a substance which is not composed of any form or extract of rubber? The court said:
“it seems clear that ‘cottolene’ is a proper and valid trade-mark. Although it may suggest cotton seed oil, it is not sufficiently descriptive to render it invalid as a trade-mark under the recent decisions.” N. K. Fairbank Co. v. Central Lard Co. (C. C.) 64 Fed. 133, 134.
Under this rule trade-marks have been sustained in “Cocaine” (Burnett v. Phalon, 9 Bosw. [N. Y.] 192); “Maizena” (Manufacturing *988Co. v. Ludeling [C. C.] 22 Fed. 823); “Valvoline” (Leonard v. Lubricator [C. C.] 38 Fed. 922); “Bromidia” (Battle v. Finlay [C. C.] 45 Fed. 796); “Elastic” when applied to bookcases (Globe-Wernicke Co. v. Brown [C. C.] 121 Fed. 185, 186); “German Sweet Chocolate” (Walter Baker & Co. v. Baker [C. C.] 77 Fed. 181, 187, 188); “Anti-Washboard” (O’Rourke v. Central City Soap .Co. [C. C.] 26 Fed. 576, 578); “No-To-Bac” (Sterling Remedy Co. v. Eureka Chemical & Mfg. Co., 80 Fed. 105, 25 C. C. A. 314); “Swan Down”, applied to a complexion powder (Tetlow v. Tappan [C. C.] 85 Fed. 774); “Silicon” and “Electro-Silicon,” applied to an article one of whose component parts was “silicon,” (Electro-Silicon Co. v. Hazard, 29 Hun [N. Y.] 369); “Celery Compound” (Wells & Richardson Co. v. Siegel, Cooper & Co. [C. C.] 106 Fed. 77); “Cream” (Price Baking Powder Co. v. Fyfe [C. C.] 45 Fed. 799); “Lightning” applied to hay knives (Hiram Holt Co. v. Wadsworth [C. C.] 41 Fed. 34); “Maryland Club” applied to whisky (Cahn v. Gottschalk [Com. Pl.] 2 N. Y. Supp. 13); “Cough Cherries” (Stoughton v. Woodard [C. C.] 39 Fed. 902); “Sliced Animals,” “Sliced Birds,” “Sliced Objects,” applied to dissected puzzle pictures (Selchow v. Baker, 93 N. Y. 59, 45 Am. Rep. 169); “Saponifier” (Pennsylvania Salt Mfg. Co. v. Myers [C. C.] 79 Fed. 87); “Insurance Oil” (Ins. Oil Tank Co. v. Scott, 33 La. Ann. 946, 39 Am. Rep. 286); “Congress Water” and “Congress Spring” (Congress & Empire Spring Co. v. High Rock Congress Spring Co., 45 N. Y. 291, 6 Am. Rep. 82); “Magnetic Balm,” applied to a medicine (Smith v. Sixbury, 25 Hun [N. Y.] 232); and in numberless suggestive words and terms which failed to accurately describe the articles.
We may argue now, 17 years after the event, that “ruber” means rubber and “oid” means like, and hence “ruberoid” means like rubber; but there is no evidence in the record in this case that the word “ruberoid” or the word “rubberoid” had ever been applied to any kind of rubber roofing, or that either of them had ever meant felt saturated with the residuum of animal fats, before the complainant selected “ruberoid” as its trade-mark in 1891 and applied it to its product. There is uncontradicted evidence-that neither of them had been so applied and that neither of them had any such meaning. “Ruberoid” was a word coined by the complainant. It had never existed until the complainant had made and applied it to its felt saturated with the residuum of animal fats, and it has never had any other meaning than the complainant’s particular product. This evidence and these facts have forced my mind to the conclusion that no one who first heard or saw this word “ruberoid” in 1891, before the complainant taught its meaning by advertisements and application to its product, could have recognized thereby the product of the complainant, or the ingredients or characteristics of its roofing, and hence that the word “ruberoid” was not descriptive, but was a fanciful term, which constituted a perfect trade-mark. From this conclusion it neessarily follows that the use of the word “rubbero” to sell a similar product-is a clear infringement of the complainant’s trade-mark, and that the complainant is entitled to an injunction against that use.
*989Moreover, even if the word “ruberoid” had been so accurately descriptive that it could not have been a technical trade-mark, the result ought not to be different. In Buzby v. Davis, 80 C. C. A. 163, 165, 150 Bed. 275, 277, this court held that the complainant was entitled to an injunction against the use of the word “Keystone” and affirmed the following statement of the law, quoted from the opinion in Shaver v. Heller & Merz Co., 48 C. C. A. 48, 59, 108 Fed. 821, 832, in which an injunction against the use by the defendant of the word “American” to sell their goods as the manufactures of the complainant was sustained:
“The use of a geographical or descriptive term confers no better right to perpetrate a fraud than the use of. any other expression. The principle of law is general and without exception. It is that no one may so exercise his own rights as to inflict unnecessary injury upon his neighbor. It is that no one may lawfully palm off the goods of one manufacturer or dealer as those of another to the latter’s injury. It prohibits tile perpetration of such a fraud by the use of descriptive and-geographical terms which are not susceptible of monopolization as trade-marks as effectually as it prohibits its commission by the use of any other expressions.” 48 C. C. A. 55, 108 Fed. 827.
And it is the duty and practice of courts of equity to enjoin the use of descriptive and geographical terms by one competitor for the purpose of filching the trade of another. Thompson v. Montgomery, 41 Ch. Div. 35, 38, 47, 51; Montgomery v. Thompson, App. Cas. 217, 220; Lee v. Haley, 5 Ch. App. 155, 161; Wotherspoon v. Currie, L. R. 5 H. L. 508, 522, 523; Brewery ,Co. v. Powell [1897] App. Cas. 710, 716; American Waltham Watch Co. v. U. S. Watch Co., 173 Mass. 85, 53 N. E. 141, 43 L. R. A. 826, 73 Am. St. Rep. 263; Flour Mills Co. v. Eagle, 86 Fed. 608, 628, 30 C. C. A. 386, 406,. 41 L. R. A. 162; American Brewing Co. v. St. Louis Brewing Co., 47 Mo. App. 14, 20; Cady v. Schultz, 19 R. I. 193, 32 Atl. 915, 29 L. R. A. 524, 61 Am. St. Rep. 763; Newman v. Alvord, 49 Barb. (N. Y.) 588; McLean v. Fleming, 96 U. S. 245, at pages 254, 255, 24 L. Ed. 828; Elgin Nat. Watch Co. v. Illinois Watch Case Co., 179 U. S. 665, 674, 21 (Sup. Ct. 270, 45 L. Ed. 365; Reddaway v. Banham [1896] App. Cas. 199, 204, 211, 215 ; Buzby v. Davis, 80 C. C. A. 163, 165, 166, 150 Fed. 275, 277, 278; Shaver v. Heller & Merz Co., 48 C. C. A. 48, 59, 108 Fed. 821, 832, in which this court sustained an injunction issued by the Circuit Court which forbade the defendants from using the word “American” to sell their goods as the manufactures of the complainant.
The general rule is that one may not use his own name even to sell his goods as those of another, and defendants have liben enjoined from using their names for that purpose in these cases: Croft v. Day, 7 Beav. 84, 89, 90; Meyer v. Medicine Co., 58 Fed. 881, 887, 7 C. C. A. 558, 565, 18 U. S. App. 373, 378; Garrett v. T. H. Garrett & Co., 78 Fed. 472, 477, 478, 24 C. C. A. 173, 178, 179; Walter Baker & Co. v. Sanders, 80 Fed. 889, 26 C. C. A. 220, 51 U. S. App. 421; Tarrant & Co. v. Hoff, 76 Fed. 959, 961, 22 C. C. A. 644, 646; R. W. Rogers Co. v. Wm. Rogers Mfg. Co., 70 Fed. 1017, 1019, 17 C. C. A. 576, 578, 35 U. S. App. 843, 847, 848; Thread Co. v. Armitage, 45 U. S. App. 62, 73, 21 C. C. A. 178, 186, 74 Fed. 936, 944.
3. The argument that one who uses a generic or descriptive term *990is not entitled to an injunction against the use of simulative names or terms, and hence that the defendant has a superior equitable right to use the word “rubbero” to sell its goods as the “ruberoid” of the complainant, is not persuasive to my mind, because the generic name of the product in this case is “rubber roofing,” and the word “ruberoid” has never become the generic name of the product, but has always been a specific designation of complainant’s particular manufacture of it, because, in my opinion, for the reasons which have already been stated, “ruberoid” was not descriptive of that product when first applied, and because the word “rubbero” is neither the generic name of the product nor any simulation of it, but is a coined, fanciful word, conceived and applied to simulate, not the generic name “rubber roofing,” but the specific designation of complainant’s manufacture, the term “ruberoid,” and to palm off the goods of the defendant as those of the complainant.
4. It is said that the defendant should be permitted to use the word “rubbero” to sell its product as that of the complainant because it does not accomplish that end by the simulation of the name of the complainant or by simulation of the complainant’s other peculiarities of the dress of its goods. But this product of the complainant is ordered and sold throughout the world by its name “ruberoid,” and many of those who purchase it doubtless never see its dress until they have made their purchases. In my opinion the evidence is plenary that the defendant creates confusion in the trade and filches the complainant’s business by the use of this word “rubbero.” It is no defense for one who kills with a pistol that he did not kill with a sword, or for one who defrauds by mortgage that he did not defraud by a deed, and in my opinion it ought to be no defense for one who palms off his own goods as those of another by the use of a successful simulation of the name of the latter’s manufacture that he does not accomplish that end by other means, or that he places his own name and address and the assertion of his manufacture and ownership upon the product. The chief effect of placing the defendant’s unfamiliar name and marks upon an article so well known as appellee’s “ruberoid” was to give the appellant the benefit of the established reputation of appellee’s articles and thus to enable it to derive a greater benefit from its fraud. “That is an aggravation, and not a justification, for it is openly trading in the name of another upon the reputation acquired by the device of the perpetrator.” Menendez v. Holt, 128 U. S. 514, 521, 9 Sup. Ct. 143, 32 L. Ed. 526; Gillott v. Esterbrook, 48 N. Y. 374, 378, 8 Am. Rep. 553;
5. Nor does it appear to me to be the logical result of an injunction against the use of the word “rubbero” by the defendant to filch the complainant’s trade that none of the other manufacturers of rubber roofing could lawfully call their products “rubberoid roofing” or “rubber roofing.” “Rubber roofing” is the generic name of the product of all these manufacturers, and they all have and exercise an undoubted right to use that name.' “Ruberoid” is the fanciful term by which the complainant designates its particular manufacture of this product. “Rubbero” is the fanciful word devised and used by the defendant to simulate, not the generic name “rubber roofing,” but the fanciful name of defendant’s product for the purpose of palming off the defendant’s *991goods as the complainant’s ruberoid. How can an injunction against the continuance of this fraud logically, or otherwise, deprive manufacturers of the right, whose exercise works no fraud, to call their products “rubber roofing,” as they have called them without objection or interruption during the 17 years that the complainant’s manufacture has been made and sold as “ruberoid” ?
The cases of Singer Mfg. Co. v. June Mfg. Co., 163 U. S. 169, 178, 186, 189, 201, 204, 16 Sup. Ct. 1002, 41 L. Ed. 118, and the “Castoria” case (Centaur Co. v. Heinsfurter, 84 Fed. 955, 956, 28 C. C. A. 583), upon which the majority seem to rely so confidently, illustrate an exception to the general rule of the law of unfair competition, under which the case at bar, in my opinion, does not fall. That exception is that where a patentee, during the life of his patent, confers an arbitrary or a generic name upon the patented article, by which alone it comes to be known during the term of the patent, such as “Singer” in the former case and “Castoria” in the latter, the right to the use of that name passes to the public upon the expiration of the patent. 163 U. S. 178, 183, 199, 3 6 Sup. Ct. 1002, 41 L. Ed. 118. But if there had been no patent, or if there had been no conference of such name, or if there had been no expiration of the patent, the right to the use of the name would not have passed to the public. Those cases are inapplicable to the case at bar, because the complainant’s product was never protected by a patent, because “ruberoid,” the trade-name of its manufacture, was not conferred upon the product while the complainant had a patented monopoly of its manufacture, and because that term never became the generic name of the product, which was and is “rubber roofing,” but has always been, and still is, simply the distinguishing name of complainant’s particular manufacture. This case falls under the general rule, and that is that no one may lawfully use any word or expression which has come to signify his competitor’s product, for the purpose of filching his trade and perpetrating a fraud upon the public. In Eeddaway v. Banham the plaintiff had manufactured and sold for .14 years belting, made chiefly of camel’s hair, under the name “camel hair belting,” until that term had come to signify Eeddaway’s belting to the trade. Then the defendant commenced to make belting of camel’s hair and to sell it as “caniel hair belting.” The court below refused to sustain an injunction against him, but the House of Fords reversed that decision and restrained the defendant from using the words “camel hair,” so as to palm off its goods as those of the complainant. Ford Herschell said :
•‘In my opinion the doctrine on which the judgment of the Court of Appeal is based,' that where a manufacturer has used as his trade-mark a descriptive word he is never entitled to relief against a person who so uses it as to induce in purchasers the belief that they are getting the goods of the manufacturer who has theretofore employed it as his trade-mark, is not supported by authority and cannot be defended on principle. I am unable to see why a man should be allowed in this way, more than in any other, to deceive purchasers into the belief that, they are getting what they are not, and thus to filch the business of his rival.”
In Elgin National Watch Co. v. Illinois Watch Case Co., 179 U. S. 665, 674, 21 Sup. Ct. 270, 45 L. Ed. 365, a case determined by the Su*992preme Court long after Brown Chemical Co. v. Meyer, 139 U. S. 540, 11 Sup. Ct. 625, 35 L. Ed. 247, the Supreme Court held that the word “Elgin” was a geographical term, not the subject of a trade-mark. But it also reviewed with approval Wotherspoon v. Currie and Reddaway v. Banham, and said;
“But it is contended that the name ‘Elgin’ had acquired a secondary signification in connection with its use by appellant, and should not for that reason be considered or treated as a mere geographical name. It is undoubtedly true that, where such a secondary signification has been acquired, its use in that sense will be protected by restraining the use of the word by others in such a way as to amount to a fraud on the public and on those to whose employment of it the special meaning has become attached.”
The word “rubbero” is so similar to the word “ruberoid,” so different from the generic name “rubber roofing,” that I am unable to bring my mind to believe or suppose that it was conceived or used for any other purpose than to palm off the defendant’s goods as those of the plaintiff. Under the decision of the Supreme Court in Menendez v. Holt, 128 U. S. 514, 521, 9 Sup. Ct. 143, 32 L. Ed. 526, and other authorities of like character, the fact that the complainant added its name and address and asserted its manufacture of the product it sold under this name “rubbero” not only failed, in my opinion, to excuse, but had the effect to aggravate, the offense, and the decree for an injunction against the continued perpetration of this fraud granted by the court below should, I think, be affirmed, both because complainant’s “ruberoid” was not descriptive of its product, but was a fanciful word and a good technical trade-mark, which was infringed by the defendant’s use of the word “rubbero,” and because the evidence has convinced me, as it did the court below, that the defendant was guilty of unfair competition by the use of this word “rubbero” to palm off its product as the ruberoid of the complainant.